93 F.3d 986
320 U.S.App.D.C. 323
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jerry L. GENT, Appellant,v.LEGAL SERVICES CORPORATION, et al., Appellees.
No. 95-7182.
United States Court of Appeals, District of Columbia Circuit.
July 31, 1996.

Before:  WILLIAMS, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and supplements thereto filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's orders filed June 5, 1995 and July 14, 1995, be affirmed.  Neither appellant's complaint nor the motion for reconsideration provides sufficient information for appellees or the court to discern the basis of any claim.  See Fed.R.Civ.P. 8(a);   Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988) (dismissal is appropriate if the complaint is "so confused, ambiguous, vague, or otherwise so unintelligible that its true substance, if any, is well disguised").


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.